ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Ayvazov (Reg No. 37483) on 3/10/2022.
The application has been amended as follows: 
Claim 14 has been canceled.

Allowable Subject Matter
Claims 1-5, 11-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1, the prior art of record, when considered alone or in combination, fails to fairly teach, in combination with the other elements of the claims, the first turbine shell element is positioned farther radially outward than the second 
Ryan (US 3023582) and/or Chasseguet et al. (US 6428276) fail to teach all limitation of claim 1 as discussed above.
Ryan and Chasseguet are considered the closest prior art of record.  
Ryan teaches a method of making a turbine assembly having a rotational axis(Fig 1; central axis of 34) for a hydrokinetic torque converter(Fig 1; Col 1, Il. 1-40), the method comprising:
providing a first turbine component(54, 66) comprising a first turbine shell element(54) and first turbine blades(66) connected to the first turbine shell element(clearly shown in Fig 1);
providing a second turbine component(80) comprising a second turbine shell element(86) and second turbine blades(90) connected to the second turbine shell element(Fig 1; Col 3, Il. 42-55), the first turbine blades and the second turbine blades being arranged to face toward the same axial direction(as shown in Fig 1, 66 and 90 face toward the same axial direction); and
connecting the first turbine shell element to the second turbine shell element(via fasteners 84) to collectively provide a turbine shell(54, 86) of the turbine assembly and fixedly secure the first and second turbine components to one another in a coaxial relationship about the rotational axis(inner and outer shells 54 and 86 are in a fixed coaxial relationship and configured to rotate about the rotational axis; Fig 1)

A polymeric first turbine shell element and fist turbine blade wherein said connecting comprising welding of the first turbine shell element to the second turbine shell element 
Chasseguet teaches:
A polymeric first turbine shell element and fist turbine blade(Col 3, Il. 36-42) wherein said connecting comprising welding of the first turbine shell element to the second turbine shell element(3,4 and 8 are assembled using adhesive bonding or welding; Col 4, Il. 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ryan to incorporate the teachings of Chasseguet to use polymeric materials to construct the first and second turbine shells and first and second turbine blades in an effort to help reduce weight yet increase strength, simplify manufacture, decrease fluid losses and increase output(Col 1, Il. 37- 60).
Further, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ryan to incorporate the teachings of Chasseguet to replace the fastener of Ryan with welding to connect the first and second turbine shell element together to ensure there is no relative movement between the two components. Additionally, the basic technique of attaching the first and second turbine shell element together via welding and/or adhesive bonding yields no more than the predictable outcome which one of ordinary skill would have expected to 
However, the combination of Ryan and Chasseguet fail to teach the first turbine shell element is positioned farther radially outward than the second turbine shell element and comprises protuberances, wherein the second turbine shell element comprises recesses, and wherein the connecting comprises positioning the protuberances in the recesses and reshaping the protuberances by welding into tabs that are solid-state welded to the recesses, as required by Claim 1.   
Claims 2-5, 11-13, and 15-17 are also allowable by virtue of their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2749710 A
RUSSELL ROBERT C
US 5465575 A
Shimmell; Dennis S.
US 5505590 A
Dohring; Klaus
US 6296445 B1
Chasseguet; Gustave et al.
US 5813505 A
Olsen; Steven et al.


The above references are cited for teaching similar hydrokinetic torque converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745